IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00262-CR

NEIL A. WILLIAMS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                         From the 52nd District Court
                             Coryell County, Texas
                         Trial Court No. FAM-13-21710


                         MEMORANDUM OPINION


      Appellant Neil A. Williams has filed a voluntary motion to dismiss this appeal.

See TEX. R. APP. P. 42.2(a). We have not issued a decision in this appeal, and Williams

personally signed the motion. The motion is granted, and the appeal is dismissed.




                                              REX D. DAVIS
                                              Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed September 26, 2013
Do not publish
[CR25]




Williams v. State                                Page 2